Claim Rejections - 35 USC § 112
Claim 9 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  Claim 9 recites the limitation, “the flange includes a pair of window holes each configured to accommodate the second main elastic member.”  However, the flange 40 includes just one window hole 41a to accommodate the second main elastic member 47.  The other window hole 41a is configured to accommodate the first main elastic member 47.  See paragraphs 0062 & 0064.

Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 10 recites the limitation "the second main elastic member" in line 8.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gatewood, US 4,185,728.  Gatewood discloses a damper device (10a) comprising: 
a first rotor (35a); 
a second rotor rotatable relative to the first rotor, the second rotor including a hub (16a) and a flange (26a), the hub having a tubular shape (see hub 16 at Fig. 1), the flange disposed on an outer peripheral side of the hub to be rotatable relative to the hub; 
a first pre-damper (49, 50) configured to elastically couple the hub and the flange in a rotational direction, the first pre-damper actuated in a first range of torsion angle (F, H) between the first rotor and the second rotor; and 
a first main elastic member (33a) disposed in a different position from the first pre-damper in a circumferential direction, the first main elastic member configured to elastically couple the first rotor and the second rotor in the rotational direction, the first main elastic member actuated in a second range of torsion angle (G, J) greater than the first range of torsion angle, wherein 
the first pre-damper includes a first subordinate elastic member (49) and a second subordinate elastic member (50), the first subordinate elastic member is compressed in a neutral state without relative rotation between the hub and the flange, the first subordinate elastic member configured to urge the flange to a first side (F) in the rotational direction with respect to the hub, and 
the second subordinate elastic member is compressed in the neutral state, the second subordinate elastic member configured to urge the flange to a second side (H) in the rotational direction with respect to the hub,
 wherein the first subordinate elastic member expands when the hub is rotated to the second side in the rotational direction with respect to the flange, and the second subordinate elastic member expands when the hub is rotated to the first side in the rotational direction with respect to the flange,
wherein the hub includes 
a plurality of first engaging portions (23a) and a support portion (25a) on an outer peripheral surface thereof, 
the flange includes a plurality of second engaging portions (29a) and a holding cutout (30a) on an inner peripheral surface thereof, the plurality of second engaging portions opposed to the plurality of first engaging portions at intervals in the circumferential direction, the holding cutout having a predetermined width (see Fig. 6), the holding cutout allowing the support portion to be inserted therein, 
the first subordinate elastic member is compressed between the support portion and a first end of the holding cutout, and 
the second subordinate elastic member is compressed between the support portion and a second end of the holding cutout.

Allowable Subject Matter
Claims 5-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Greg Binda whose telephone number is (571)272-7077. The examiner can normally be reached 9:30-5:30 et.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Greg Binda/Primary Examiner, Art Unit 3679